Citation Nr: 1421271	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 25, 2012, and to a rating in excess of 20 percent as of September 25, 2012 for degenerative joint disease of the lumbar spine (referred to as a back disability).  


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to June 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In connection with this appeal, the Veteran testified at a September 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

In the Veteran's Form 9, he raised the issue of service connection for bipolar disorder.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over is, and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's September 2013 Board hearing, he provided very credible testimony as to the symptoms he was experiencing.  He indicated that he had ongoing treatment with private physician Dr. Royster since separating from the military.  The only records the Board has from Dr. Royster are from July 2010 to June 2012.  Although the Veteran indicated at the hearing that he would obtain these records, nearly nine months has passed without any correspondence form the Veteran.  For the purposes of expediency, the Board finds it necessary to remand this case so that the agency of original jurisdiction may obtain these outstanding records.  

Since the last VA examination was provided approximately a year and a half ago, the Board will also take this opportunity to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a release for VA to obtain his private treatment records from Dr. Royster, including any treatment prior to July 2010 and any treatment from June 2012 to the present.   Then, request the outstanding medical records.  All records and/or responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination for his back condition.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



